I dissent from the majority opinion herein. I shall not burden the record with a restatement of the facts, but will address myself to what I believe is the practical effect of the majority holding.
According to my interpretation, it is to say that if Attorney Neff sent a "runner" to the litigants involved, who had theretofore contracted with Willmott  Roberts to represent them, and he then obtained a second attorney's contract, that this was in effect a discharge by the litigants of the plaintiffs as their attorneys; also, that "this is purely an action in tort for the breach of a duty imposed by law, and the wrongful invasion of plaintiffs' legal rights. There was no contractual relation between plaintiff and defendant." Also, "the controversy centers upon the question as to when the statute commenced to run or when the plaintiffs' cause of action accrued."
The rule is then announced that the cause of action arose at the date of the signing of the second attorney's (Neff's) contract, and that the cause of action was barred within two years thereafter.
It is my view that the statute of limitations did not begin to run until February 10, 1931, when the cause was finally decided, or until April 22, 1931, when the sums out of which the fee was to be paid as a contingent fee were tendered into court by the oil companies, and that, therefore, plaintiff's suit was filed within proper time.
I believe the right to recover in this case is based upon the rule laid down in Wood on Limitations, pp. 643, 634, § 119a(7) "Contract of employment":
"Where an attorney contracted to render services for a contingent fee and was displaced before recovery, limitations did not begin to run against his right of action until a recovery had been had by the client, so that the amount of the attorney's compensation could be ascertained. Limitations do not begin to run on a contract for personal services, theretofore performed and thereafter to be rendered, until it is terminated."
In the case of Cornelius, et al. v. Standard Royalties Co.,131 Okla. 112, 267 P. 838, this court held:
"The general rule is the statute of limitation begins to run when cause of action *Page 465 
accrues, and the true test to determine when the cause of action accrues, is to ascertain the time when the plaintiff could first maintain his action to a successful result."
See, also, Broadwell v. Board of County Commissioners, 88 Okla. 147,211 P. 1040; National Bank of Claremore v. Jefferies et al., 126 Okla. 283,259 P. 260.
I believe the correct rule applicable to the facts in this case was stated in Joyce v. Miami County Nat. Bank, 90 Kan. 745, 136 P. 232:
"The right of the attorney to compensation being contingent on collection, no cause of action arose in his favor until the collection was made, and the statute of limitations did not begin to run against his claim for fees until that time."
In the case of White v. American Law Book Co., 106 Okla. 166, 233 P. 426, we said:
"While a client has the right to terminate his relationship with his attorney at any time, where an attorney is discharged by the client, or is otherwise wrongfully prevented from performing the professional duties for which he was employed, without fault on the part of the attorney, the latter is entitled to compensation, even though the arrangement was for a contingent fee, provided the contingency has taken place."
In the case of Duniway v. Wiley et al., 85 Or. 86,  166 P. 45, it was said:
"Where an attorney, pursuant to his contract to contest assessments for paving in the city of Portland for a continent fee of a third saved property owners on the original amount charged against their property, brought suit and obtained decree setting aside the first assessment, which decree was entered June 28, 1907, and, under Portland Charter of 1903, §§ 400, 401, the city had the right to make a reassessment of the cost of the improvement within ten years of the passage of the resolution of intention for the making of the original work, the statute of limitations began to run against the attorney's claim for compensation against his clients April 3, 1913, when the city's time for reassessment expired, and did not begin to run on rendition of the decree."
See, also, Wood on Limitations, § 121, pp. 678, 679:
"There are instances of special contracts with attorneys, where their fee is made contingent upon the collection of a demand; and in such cases, of course, the statute does not attach upon the entry of judgment, but only when the judgment is collected. In such case his fee, being exigible until the money is collected, does not begin to run from the date of the judgment, but from the time when the money is collected; and, if the money is collected at different periods, perhaps the statute attaches to each sum collected, at the time of its collection. * * * The theory of these cases is that the services are rendered upon an entire contract, so that a right of action does not accrue until the entry of final judgment; and if a special contract is shown to have existed as to compensation, and the time and mode thereof, of course that will control as to the time when the statute attaches."
See, also, note in 83 Am. St. Rep. at page 164:
"Construction and Effect of Contracts-Recovery by Attorney.-The contract of an attorney to carry on or defend a suit is an entire contract: Eliot v. Lawton, 7 Allen [Mass.] 274, 83 Am. Dec. 683; Underwood v. Lewis, [1894] 2 Q. B. 306; and the period of limitation runs only from the termination of the suit."
As I view it, the rule laid down by the majority opinion herein will have the practical effect of rewarding the unethical lawyer who takes a contract with prospective litigants in the face of a prior contract with attorneys who are investigating and making preparation to file suit. For example, a litigant goes to lawyer A., enters into a contract with him to file suit for damages. Lawyer A. enters upon a period of investigation to ascertain the prospective recovery for the litigant. During this period of investigation, lawyer B. sends a "runner" to the prospective litigant, and, in the face of knowledge of the prior contract, obtains a subsequent contract from the litigant. Under the majority opinion, as I view it, this terminates the contract of lawyer A. Lawyer B. files suit, the case runs the course of the various courts, including the Supreme Court of this state, and thereby more than two years elapse from the date of the second attorney's contract. Lawyer B. recovers a substantial amount for damages, but lawyer A. has no remedy whatsoever. Had he filed suit at the time lawyer B. obtained the second contract, his recovery or the amount thereof would have been doubtful, for the reason that the measure of damages could not be ascertained, and, further, because the contingency upon which a cause of action might be based had not yet taken place. As long as lawyer B. was litigating the case it would be problematical as to whether or in what amount the litigant could or would recover. The litigant's recovery would be one of the *Page 466 
contingencies on which lawyer A.'s cause of action would be based. The adoption of such a rule, to my mind, is unjust and inequitable to the bar of this state, and places honorable lawyers at the mercy of those who, without compunction, would take contracts in the face of prior employment by the litigant. It would tend to encourage a violation of contracts. For these reasons, I respectfully dissent.
PHELPS, J., concurs in this dissent.